Citation Nr: 0519733	
Decision Date: 07/20/05    Archive Date: 08/03/05	

DOCKET NO.  04-16 581A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private emergency medical care received by the 
veteran on July 25, 2003, at the Mercy Medical Center in 
Nampa, Idaho.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran is reported to have had active military duty from 
September 1956 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Boise, Idaho, which appears to have denied the veteran's 
request for payment of the cost of unauthorized medical 
treatment he received at the Mercy Medical Center Emergency 
Room only on July 25, 2003.  

The veteran testified before the undersigned in May 2005.

The veteran has also claimed entitlement to payment by VA for 
treatment received on July 26 and August 13, 2003.  The VAMC 
has not addressed these claims, and they are referred for 
appropriate action.  


FINDING OF FACT

The veteran's accidental machete wound to his right thumb was 
an emergent injury and VA medical facilities at the Boise, 
Idaho, VAMC were not feasibly available for the initial 
treatment the veteran received on July 25, 2003.  


CONCLUSION OF LAW

The criteria for payment of the private emergency treatment 
the veteran received on July 25, 2003, at the Mercy Medical 
Center have been met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-1008 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Payment or reimbursement of private 
emergent medical expenses are payable under the Millennium 
Health Care Act only if all of the following conditions are 
met:  (a)  The emergency services were provided in a hospital 
emergency department or similar facility; (b) claim for 
payment or reimbursement of the initial evaluation and 
treatment is for a condition of such nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health; (c) a VA or other Federal facility 
provider was not feasibly available and an attempt to use 
them beforehand would not have been considered reasonable by 
a prudent lay person; (d) the claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment is for a continued medical 
emergency of such nature that the veteran could not have been 
safely discharged or transferred to a VA or other Federal 
facility; (e) at the time the emergency treatment was 
furnished the veteran was enrolled in the VA health care 
system under the authority of 38 U.S.C.A., Chapter 17, and 
had received actual medical treatment within the 24-month 
period preceding the furnishing of such emergency treatment; 
(f) the veteran is financially liable to the provider of the 
private emergency treatment; (g) the veteran has no other 
coverage under a health care contract for any payment or 
reimbursement in whole or in part; (h) the claimant has 
exhausted without success all claims and remedies available 
if the condition for which emergency treatment was furnished 
was caused by an accident or work-related injury; and, (i) 
the veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for service-connected disability.  
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

Analysis:  A brief summary of the facts presented in this 
appeal is that on the afternoon or early evening of July 25, 
2003, the veteran accidentally caused a deep-cut/laceration 
of his right thumb with a machete which involved at least the 
fracture of the first metatarsal, the extensor pollicis 
longus and sensory nerves.  This caused immediate and profuse 
bleeding.  The veteran got a neighbor to take him quickly to 
the nearest hospital emergency room located approximately 6.7 
miles from the place of the injury at the veteran's 
residence.  The veteran's testimony and written statements of 
the veteran and a witness indicates that he was bleeding 
profusely and somewhat in shock immediately after the injury.  
He was taken to the Mercy Medical Center in Nampa, Idaho, 
which apparently did not have then available a properly 
qualified doctor to perform the necessary surgical repair.  
The veteran was apparently treated to stop the traumatic 
bleeding and provided pain medication sufficient that it was 
medically safe for him to be discharged and return home.  He 
was scheduled to have repair surgery done the following day 
and this was completed on July 26, 2003.  The veteran 
apparently later sought necessary follow-up treatment on 11 
or 12 August at the VAMC but, other than an X-ray, he was 
told that all followup care should be performed by health 
care providers who had given the veteran his initial 
treatment and surgery.  The veteran subsequently had follow-
up treatment at the Mercy Medical Center on August 13, 2003.  

The initial September 2003 "adjudication" of the veteran's 
claim for payment spoke only of terms of expenses incurred by 
the veteran on July 25, 2003.  This "adjudication" 
consisted of a checkmark on a standard form which found that 
VA facilities were feasibly available to provide the veteran 
care on this date.  The signature on this form is by the 
Chief of Medical Administration Service, apparently not a 
competent physician or other health care provider.  This form 
was entirely silent with respect to any finding as to whether 
the injury which the veteran received was "emergent" in 
nature, whether the veteran had alternate health care 
coverage, and whether the veteran had received care in the VA 
health system within the 24 months preceding July 25, 2003, 
so the Board must assume that these points were conceded in 
the veteran's favor.  

A clear preponderance of the evidence on file supports the 
veteran's claim for payment of private emergent care he 
received at the Mercy Medical Center on July 25, 2003.  The 
veteran's sworn testimony and written statements, written 
statement of a witness, and the medical records of treatment 
themselves do describe an injury which was emergent in 
nature, and of such a nature that the veteran necessarily had 
to be transported to the nearest medical facility to avoid 
the possibility of bleeding to death, going into shock and, 
consistent with the governing regulation, the wound was of a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to his life or health.  

The sole "evidence" in favor of a finding that VA 
facilities were in fact feasibly available is a checkmark on 
a standard form made by a medical administration chief.  In 
the absence of any competent clinical opinion which includes 
a complete description of the injuries presented and the 
relative risks involved, including the risks to the veteran 
of traveling the greater distance to the VAMC in Boise (which 
was apparently some 29 miles distant with approximate travel 
time of 47 minutes), a preponderance of the evidence in this 
case supports a finding that VA facilities, on July 25, 2003, 
were not feasibly available.  

Whether VA facilities were feasibly available, of course, 
initially involves a discussion and consideration of the 
relative distances necessary to be traveled.  There is no 
discussion of this point either in the "adjudication" of 
September 2003 or the subsequent statement of the case issued 
in April 2004.  Whether VA facilities are feasibly available, 
however, also must include consideration of such factors as 
the relative urgent nature of the veteran's medical 
condition, and the length of any delay that would have been 
required to obtain treatment from a more distant VA facility.  
Also for consideration are such factors as inclement weather 
at the date and time of the injury, and whether VA facilities 
actually had the requisite medical personnel, medical 
supplies, and any diagnostic or other equipment facilities 
necessary to provide the veteran the necessary treatment he 
needed on the date and time he needed it.  That is, whether 
VA facilities are "feasibly available," involves more than 
a simple conclusion that the veteran could have been 
transported the longer distance to the VA facility.  

Again, the VAMC "adjudication" on file appears to concede 
that the veteran met all of the other preconditions for 
payment of private emergency care including the fact that the 
veteran was enrolled in the VA health care system, had been 
treated within 24 months of the injury, that he had no other 
insurance, and that he was financially liable for those 
private medical expenses.  The VAMC found that VA facilities 
were feasibly available on July 25, 2003, and on that point 
the Board disagrees because the preponderance of the evidence 
on file shows that they were not so available, given the 
nature of the veteran's injury and the additional distance 
necessary to be traveled.  


ORDER

Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred by the veteran at the Mercy 
Medical Center in Nampa, Idaho, only on July 25, 2003, is 
granted.  



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


